                                         250 Park Avenue
                                              7th Floor
                                      New York, New York 10177
                                        Phone: 212.300.5358
                                         Fax: 888.265.7054
                                       www.garbarinilaw.com

                                              April 4, 2019


VIA ECF

Honorable Deborah A. Batts
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re: Simon J. Burchett Photography, Inc. v. A.P, Moller Maersk A/S, 19-cv-1576 (DAB)
           Update Request to File a Voluntary Dismissal

Your Honor:

        I represent the plaintiff in the above-matter, and write to inform the Court that the defendant
consents to a voluntary withdrawal, however, defendant has consented on the condition that
plaintiff pay defendant the attorneys’ fees incurred in this action. See Exhibit 1.
         There is no ground for defendant’s baseless money grab. The Copyright Act states that in
its discretion a court may "award a reasonable attorney's fee to the prevailing party." 17 U.S.C. §
505 (1988). “But prevailing defendants are awarded attorneys' fees only where the plaintiff's suit
was brought in bad faith or was a baseless or frivolous action”. Roth v. Pritikin, 787 F.2d 54, 57 (2d
Cir. 1986).
        First, the Honorable Jed S. Rakoff has reconsider his dismissal of defendant with prejudice
in that matter, and has now dismissed defendant without prejudice. Consequently, no claims of
plaintiff what-so-ever were released in that matter.
        Second, there was substantial support for this Court’s subject matter jurisdiction, when the
Complaint in this matter was filed on February 20, 2019. (Dkt. No. 1). Several Courts within the
Southern District have allowed the filing of Complaint on a filed application only. See Diamond
Collections, LLC v. Underwraps Costume Corp., 629, 631 (S.D.N.Y. 2016) ("It is hard to see what
public, private, or statutory interest is served or harmed by requiring [plaintiff] to wait, and re-file
his action after his application is approved or denied, when he has already done everything he can
to obtain that result."); Diamond Collection, LLC v. Underwraps Costume Corp., No. 17-CV-
0061(JS)(SIL), 2019 WL 347503, at *3 (E.D.N.Y. Jan. 22, 2019) ("[G]iven that the claimant who
has submitted an application that has yet to be acted upon at that juncture has done all that she can
do, and will ultimately be allowed to proceed [on other claims] regardless of how the Copyright
GARBARINI FITZGERALD P.C.
Page 2




Office treats her application, it makes little sense to create a period of "legal limbo" in which suit is
barred.") (citation omitted).
        It was not until the decision of the United States Supreme Court dated March 5, 2019 that a
pending application was held to be insufficient to satisfy the jurisdictional prerequisites of 17 USC
411. See Fourth Estate Pub. Ben. Corp. v. Wall-Street.com, LLC, __ S.Ct. __, 2019 U.S. Lexis
1730 (S. Ct.), 2019 WL 1005829 (S. Ct.). While “. . .the Second Circuit ha[d previously] avoided
taking a position on the question”, Psihoyos v. John Wiley & Sons, Inc., 748 F.3d 120, 125 (2d Cir.
2014),on May 21, 2019, the Court followed Fourth Estate Publ. in its decision titled Rock v.
Enfants Riches Deprimes, LLC, 2019 U.S. Dist. Lexis 47127 @ pg. 4 (May 21, 2019 2d. Cir.)
        In February 2019, however, when this matter was filed, the prevailing law was subject
matter jurisdidiction was vested in this Court under 17 USC s. 411 on a filed application. The filing
of this matter was therefore not frivolous or in bad faith.
        Adiionaly, as stated at length in my prior correspondence, defendant’s assertion that the
prior settlement agreement covers the claims here is impossible. The plain language of the prior
Agreement released MAERSK’s “alleged unauthorized publication of any and all of RELEASOR’s
copyrighted images . . . existing . . . as of the Effective Date”. The image at issue here has yet to
be granted or denied a copyright. That is the very reason for the request to withdraw. Again, the
claims are not frivolous or in bad faith. Similarly, the arbitration clause covers only issues related
to the released claims. This action may properly proceed, and cannot, respectfully, be subject to the
arbitration provision.
        As for personal jurisdiction, and whether Maersk Line A/S should be added as a party
defendant, are both issues the parties can seek to resolve prior to re-filing. Neither represents the
basis for a claim that the within matter is baseless. MAERSK is the largest shipping company in
the world; it’s a bit disingenuous to demand money on a claim of no personal jurisdiction.
Particularly when its primary subsidiary, which is advertised on the MAERSK website, delivers
containerships full of goods to Staten Island dozens of times each year. It is more disingenuous for
MAERSK to make the claim it delivers no goods, without disclosing the fact that its primary
subsidiary does.
       In light of the defendant’s consent to withdrawal, plaintiff respectfully requests this Court
allows the parties to voluntarily withdraw, and ignores the extortionate and base-less demand by
defendant for attorney’s fees.
                                                               GARBARINI FITZGERALD P.C.


                                                           By:________________________
                                                                  Richard M. Garbarini
cc: Defendant via ECF.
